Fourth Court of Appeals
                                San Antonio, Texas
                                      August 1, 2019

                                   No. 04-18-00855-CR

                                 Jake Eric ALVARADO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 16-10-12126-CR
                   Honorable Camile Glasscock Dubose, Judge Presiding


                                     ORDER
      The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court